DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Bergeron (US-2670255).
	Regarding claim 1, Bergeron discloses a support (at least 6); a pivot bearing (col. 2, line 3, fig 5, 16); and an annular element (10)  with a variable diameter (7 and 8) which is supported by the support (fig 5) and which occupies a restriction position based (at least wherein the restriction position has been interpreted as between the ring 10 and the cylinder wall) at least in part on a flow velocity of a damping medium within the restriction proceeding from an open position through a radial closing movement in direction of a flow guiding surface (col. 2, at least wherein the two parts 7/12 and  8/13 may expand separately to seal or close a gap between a support and a cylinder wall), wherein the annular element (10) comprises at least two legs (7/12 and 8/13) which are supported so as to be movable around the pivot bearing (fig 3, 16).
	Regarding claim 2, Bergeron discloses wherein the at least two legs (7/8) overlap in a circumferential direction (fig 2) and the pivot bearing (16) is formed in an area of overlap (fig 3).
	Regarding claim 3, Bergeron discloses wherein the support (6) has a receiving opening (at least groove 5) for at least one bearing pin (16, ball) of the pivot bearing (fig 5).
	Regarding claim 4, Bergeron discloses a bearing orifice (at least 17/18) formed in at least one leg as a groove (elongated transverse groove, col. 2, line 18) extending in a circumferential direction of the at least one leg (col. 2, lines 9-20).
Regarding claim 5, Bergeron discloses wherein the at least two legs (7/8) have a respective bearing orifice (17/18) which is arranged, respectively, coaxial to an axis of the pivot bearing (16), and wherein a groove side wall (elongated transverse groove, col. 2, line 18) has a separate bearing pin (16, ball) that forms a bearing location with the bearing orifice of a respective leg facing groove side wall (col. 2, lines 9-20).
Regarding claim 6, Bergeron discloses wherein the pivot bearing (16) is formed (17/18/7/8) independent from the support (6) guiding the annular element (10).
Regarding claim 7, Bergeron discloses wherein one leg (7 or 8) has a first bearing location (17 or 18) and an other leg (7 or 8) has a second bearing location (17 or 18), and these two bearing locations form the pivot bearing (fig 3-5, 16).
Regarding claim 8, as broadly recited, Bergeron discloses wherein the support has a separate supporting ring (20/7) for the at least two legs and a functional portion (at least one of 17/18, and/or 21) of the pivot bearing (16).
Regarding claim 9, as broadly recited, Bergeron discloses wherein the functional portion is formed as a bearing pin (16, ball). 
Regarding claim 10, as broadly recited, Bergeron discloses wherein the bearing pin is a ball (16, ball).
Regarding claim 11, as broadly recited, Bergeron discloses wherein at least one leg (7 or 8) has a connection slot (17/18, groove, col. 2, lines 9-20) for a bearing orifice of a bearing location for implementing the bearing pin (17/18/16, col. 2, lines 9-20).
Regarding claim 12, as broadly recited, Bergeron discloses wherein the support (6) has a rolling profile which, together with respective lateral surfaces of the at least two legs (7/8), forms a bearing location (Fig 5, 6/16/17/18).
Regarding claim 13, Bergeron discloses wherein the at least two legs extend over a dissimilar arc length (fig 3, 12 and 13 and col. 2, lines 20-25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baalmann et al. (US 20140360353) in view of Bergeron (US-2670255).
	Regarding claim 14, Baalmann et al. discloses a damper (fig 1) including a piston rod (4); a cylinder (7) having a radially inner a flow guiding surface (at least 92, paragraph 36); a first damping valve (6, fig 1) arranged in the cylinder with a damping valve body configured as a piston (6) and fastened to the piston rod (fig 1); and a restriction comprising: a support (at least 8/9) secured to the piston rod (4, fig 1). Baalmann et al. lacks a pivot bearing.  Bergeron teaches a pivot bearing (col. 2, line 3, fig 5, 16); and an annular element (10)  with a variable diameter (7 and 8) which is supported by the support (fig 5) and which occupies a restriction position based (at least wherein the restriction position has been interpreted as between the ring 10 and the cylinder wall) at least in part on a flow velocity of a damping medium within the restriction proceeding from an open position through a radial closing movement in direction of a flow guiding surface (col. 2, at least wherein the two parts 7/12 and  8/13 may expand separately to seal or close a gap between a support and a cylinder wall), wherein the annular element (10) comprises at least two legs (7/12 and 8/13) which are supported so as to be movable around the pivot bearing (fig 3, 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the sealing ring of Baalmann et al. with the sealing ring of Bergeron at least to provide an expansion ring that may expand separately while the parts co-act to maintain an effective seal (col. 2, lines 1-15). Bergeron also discloses that the rings are applicable for various kinds of liquid and gas cylinders (col. 1, line 24).

Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record lacks a pivot bearing, an annular element and wherein the annular element has two legs, Examiner respectfully disagrees.  With regards to the pivot bearing, Applicant argues that Bergeron discloses two stacked slotted rings and not legs that pivot about a pivot axis. Bergeron discloses wherein parts 7 and 8 are at least two circular parts with interengaging ends at 12 and 13 that are pivotally connected (col. 2, line 3) and wherein the connection of the two parts is such that each part may extend radially separately about ball 16 (figs 1 and 2 and col. 2, lines 3-25).  With regards to the annular element, Applicant argues that there is no sealing element present in the instant application and no sealing function is explicitly desired and that a valve element is used as the function of the annular element, therefore the rings of Bergeron cannot be interpreted as a valve as disclosed in the instant application. Though the function of Bergeron is different than the instant application, it has been interpreted that the structure anticipates the limitations set by the claim.  Bergeron has been interpreted at least wherein annular element (7/8) occupies the restriction position in a closed position with regards to fluid or gas flow (at least substantially sealed, col. 3, line 20-35). Since parts 7 and 8 are separately expandable (col. 2, lines 3-25), it has been interpreted that the restriction position can proceed from an open position (not sealed) to a closed position (sealed) at least with regards to the fluid flow or restriction thereof. 
With regards to the arguments and the limitations of claim 1, it appears that the arguments are more specific than the limitations set by the claim.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657